Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The office action is being examined in response to the application filed by the applicant on May 29th, 2020.
Claims 1-20 are pending and have been examined.
This Action is made NON-FINAL.
The examiner would like to note that this application is now being examined by examiner John Hobbs III.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “an output trajectory” in the 2nd line of the claim, and has “an output trajectory” already disclosed in Claim 1.  It is unclear if “an output trajectory” is a new output trajectory or the same output trajectory.  A suggestion to overcome this rejection is to amend the claim to “the output trajectory”.  For the purposes of examination the examiner is interpreting the claim limitation to be the output trajectory.
Claim 14 recites the limitation “a vehicle” in the 9th line of the claim, and has “a vehicle” already disclosed in the 3rd line of the claim.  It is unclear if “a vehicle” is a new vehicle or the same vehicle.  A suggestion to overcome this rejection is to amend the claim to “the vehicle”.  For the purposes of examination the examiner is interpreting the claim limitation to be the vehicle.
With regard to claims 15 - 20, the claims depend from claim 14 and inherit the deficiencies of claim 14 discussed above. Therefore, the claims are rejected under the same logic as claim 14. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Inou (US Pub. No. 20190308621) in view of Ohmura (US Patent No. 11180144).
Regarding Claim 1:
Inou teaches:
A system comprising: ([0022], discloses an automated driving control system)
one or more processors; and ([0040], discloses a CPU)
one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising: ([0040], discloses a memory storing programs executable by the CPU to perform operations)
receiving a reference trajectory for an autonomous vehicle to traverse an environment; ([0045], discloses a lane traveling path indicating the middle position of the lane)
determining a first transition point along the reference trajectory where a sign of a curvature value of the reference trajectory changes from a first sign to a second sign; ([0055], discloses determining a curve by recognizing a radius of curvature change value going below a threshold or going above the threshold, when the value is below the threshold the segment is curved, if the value is above the threshold the segment is straight; [0056], discloses determining curved paths as entry curves and determining types of paths subsequent to the first path based on the radius of curvature value 
determining a second transition point along the reference trajectory where the sign of the curvature value of the reference trajectory changes from the second sign to the first sign; ([0055], discloses determining a curve by recognizing a radius of curvature change value going below a threshold or going above the threshold, when the value is below the threshold the segment is curved, if the value is above the threshold the segment is straight; [0056], discloses determining curved paths as entry curves and determining types of paths subsequent to the first path based on the radius of curvature value signaling straight and curved paths; [0059], discloses recognizing transition from curved path to straight path)
determining a segment comprising a portion of the reference trajectory between the first transition point and the second transition point; ([0056], discloses determining curved paths as entry curves and determining types of paths subsequent to the first path based on the radius of curvature value signaling straight and curved paths)
Inou does teach following an output trajectory through a curve that positions the vehicle on the inside of the curve.  Inou fails to teach determining a lateral offset bias, however, Ohmura does teach:
determining a lateral offset bias associated with the segment based at least in part on a curvature of the segment; (Column 9 lines 40-43, discloses a displacement amount of the curve based on the curvature radius)
determining an output trajectory for the autonomous vehicle based at least in part on the lateral offset bias, wherein the lateral offset bias biases the determining of the output trajectory toward an inside of a curve associated with the segment; and 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the trajectory in Inou to incorporate the lateral offset bias or displacement amount in Ohmura because this would enable the system to smoothly connect the centered positions before and after the curve (Column 9 lines 43-47).
Inou further teaches:
controlling the autonomous vehicle based at least in part on the output trajectory. ([0033], discloses following a travelling path and setting speed, acceleration, steering angle and yaw rate to move the vehicle along the path)

Regarding Claim 2:
Inou and Ohmura teach the limitations of claim 1.  Inou does teach a target speed and acceleration along a path.  Inou does not teach a lateral offset bias based in part on a speed, however, Ohmura does teach:
wherein the determining of the lateral offset bias is based at least in part on one or more of a speed of the autonomous vehicle associated with traversing the segment or a lateral acceleration of the autonomous vehicle associated with the segment. (Column 12 line 56 – Column 13 line 2, discloses that the vehicle maximum speed is determined by the curvature of the curve; Column 9 lines 40-43, discloses a displacement amount of the curve based on the curvature radius)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the speed planning of Inou to incorporate the limiting it by the curvature of the curve Ohmura because it would allow the vehicle to correct the starting position and speed to meet the limits of the curve (Column 9 line 58 – column 10 line 3).

Regarding Claim 5:
The combination of Inou and Ohmura teaches the limitations of claim 1.  The combination of Inou and Ohmura teach the lateral offset from the reference trajectory.  Inou further teaches:
wherein the determining the lateral offset bias comprises: determining a revised reference trajectory that comprises a shifted segment associated with the segment comprising a lateral position shifted toward the inside of the curve by an offset distance. ([0048], discloses generating an expected traveling path that has shifted positions from the reference of the middle of the lane in curved sections of the path)

Regarding Claim 6:
Inou teaches:
A method comprising: ([0044], discloses the method of path generation for an autonomous vehicle)
receiving a reference trajectory for a vehicle to traverse an environment; ([0045], discloses a lane traveling path indicating the middle position of the lane)
determining a segment associated with the reference trajectory; ([0056], discloses determining curved paths as entry curves and determining types of paths subsequent to the first path based on the radius of curvature value signaling straight and curved paths)
Inou does teach following an output trajectory through a curve that positions the vehicle on the inside of the curve.  Inou fails to teach determining a lateral offset bias, however, Ohmura does teach:
determining a lateral offset bias associated with the segment based at least in part on a curvature of the segment; (Column 9 lines 40-43, discloses a displacement amount of the curve based on the curvature radius)
determining an output trajectory for the vehicle based at least in part on the lateral offset bias; and (Column 9 lines 36-48, disclose a traveling path through a curved section of road that is displaced from the middle of the lane)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the trajectory in Inou to incorporate the lateral offset bias or displacement amount in Ohmura because this would enable the system to smoothly connect the centered positions before and after the curve (Column 9 lines 43-47).
Inou further teaches:
transmitting the output trajectory to a controller of a vehicle configured to control the vehicle based at least in part on the output trajectory. ([0033], discloses following a travelling path and setting speed, acceleration, steering angle and yaw rate to move the vehicle along the path)

Regarding Claim 7:
Inou and Ohmura teach the limitations of claim 6.  Inou does teach following an output trajectory that positions the vehicle on the inside of the curve of the curved section of road.  Inou does not teach an offset bias, however, Ohmura
wherein the lateral offset bias is associated with biasing the output trajectory toward a side of a curve associated with the segment. (Column 9 lines 36-48, disclose a traveling path through a curved section of road where the displacement amount from the middle of the lane is toward the inside of the curve)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the output trajectory in Inou to incorporate the displacement amount of Ohmura because this would incorporate the dimensions of the vehicle and the road and ensure the vehicle can travers the curve (column 9 lines 40-42).

Regarding Claim 8:
Inou and Ohmura teach the limitations of claim 6.  Inou does teach a target speed and acceleration along a path.  Inou does not teach a lateral offset bias based in part on a speed, however, Ohmura does teach:
wherein the determining of the lateral offset bias is based at least in part on one or more of a speed of the vehicle associated with traversing the segment or a lateral acceleration of the vehicle associated with traversing the segment. (Column 12 line 56 – Column 13 line 2, discloses that the vehicle maximum speed is determined by the curvature of the curve; Column 9 lines 40-43, discloses a displacement amount of the curve based on the curvature radius)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the speed planning of Inou to incorporate the limiting it by the curvature of the curve in Ohmura because it would allow the vehicle to correct the starting position and speed to meet the limits of the curve (Column 9 line 58 – column 10 line 3).

Regarding Claim 13:
Inou and Ohmura teach the limitations of claim 6.  Inou further teaches:
further comprising: determining a first transition point along the reference trajectory where a sign of a curvature value of the reference trajectory changes from a first sign to a second sign; and ([0055], discloses determining a curve by recognizing a radius of curvature change value going below a threshold or going above the threshold, when the value is below the threshold the segment is curved, if the value is above the threshold the segment is straight; [0056], discloses determining curved paths as entry curves and determining types of paths subsequent to the first path based on the radius of curvature value signaling straight and curved paths; [0059], discloses recognizing transition from straight path to curved path)
determining a second transition point along the reference trajectory where the sign of the curvature value of the reference trajectory changes from the second sign to the first sign; ([0055], discloses determining a curve by recognizing a radius of curvature change value going below a threshold or going above the threshold, when the value is below the threshold the segment is curved, if the value is above the threshold the segment is straight; [0056], discloses determining curved paths as entry curves and determining types of paths subsequent to the first path based on the radius of curvature value signaling straight and curved paths; [0059], discloses recognizing transition from curved path to straight path)
wherein determining the segment associated with the reference trajectory comprises determining the segment as a portion of the reference trajectory associated with the first transition point and the second transition point. ([0056], discloses 

Regarding Claim 14:
Inou teaches:
One or more non-transitory computer-readable media storing instructions that, when executed, cause one or more processors to perform operations comprising: 
receiving a reference trajectory for a vehicle to traverse an environment; ([0045], discloses a lane traveling path indicating the middle position of the lane)
determining a segment associated with the reference trajectory; 5 56Attorney Docket No. Z019-4007US Lee &Hayes([0056], discloses determining curved paths as entry curves and determining types of paths subsequent to the first path based on the radius of curvature value signaling straight and curved paths)
Inou does teach following an output trajectory through a curve that positions the vehicle on the inside of the curve.  Inou fails to teach determining a lateral offset bias, however, Ohmura does teach:
determining a lateral offset bias associated with the segment based at least in part on a curvature of the segment; (Column 9 lines 40-43, discloses a displacement amount of the curve based on the curvature radius)
determining an output trajectory for the vehicle based at least in part on the lateral offset bias; and (Column 9 lines 36-48, disclose a traveling path through a curved section of road that is displaced from the middle of the lane)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the trajectory in Inou to incorporate the lateral offset bias or displacement amount in Ohmura because this would enable the system to smoothly connect the centered positions before and after the curve (Column 9 lines 43-47).
Inou further teaches:
transmitting the output trajectory to a controller of a vehicle configured to control the vehicle based at least in part on the output trajectory. ([0033], discloses following a travelling path and setting speed, acceleration, steering angle and yaw rate to move the vehicle along the path)

Regarding Claim 15:
Inou and Ohmura teach the limitations of claim 14.  Inou does teach following an output trajectory that positions the vehicle on the inside of the curve of the curved section of road.  Inou does not teach an offset bias, however, Ohmura does teach:
wherein the lateral offset bias is associated with biasing the output trajectory toward a side of a curve associated with the segment. (Column 9 lines 36-48, disclose a traveling path through a curved section of road where the displacement amount from the middle of the lane is toward the inside of the curve)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the output trajectory in Inou to incorporate the displacement amount of Ohmura because this would incorporate the dimensions of the vehicle and the road and ensure the vehicle can travers the curve (column 9 lines 40-42).

Regarding Claim 16:
Inou and Ohmura teach the limitations of claim 14.  Inou does teach a target speed and acceleration along a path.  Inou does not teach a lateral offset bias based in part on a speed, however, Ohmura does teach:
wherein the determining of the lateral offset bias is based at least in part on one or more of a speed of the vehicle associated with traversing the segment or a lateral acceleration to be experienced by the vehicle associated with traversing the segment. (Column 12 line 56 – Column 13 line 2, discloses that the vehicle maximum speed is determined by the curvature of the curve; Column 9 lines 40-43, discloses a displacement amount of the curve based on the curvature radius)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the speed planning of Inou to incorporate the limiting it by the curvature of the curve in Ohmura because it would allow the vehicle to correct the starting position and speed to meet the limits of the curve (Column 9 line 58 – column 10 line 3).

Claims 3-4, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inou (US Pub. No. 20190308621) in view of Ohmura (US Patent No. 11180144) further in view of Zhang (US Pub. No. 20190278284).
Regarding Claim 3:
Inou and Ohmura teach the limitations of claim 1.  Ohmura does teach an offset from the reference line.  Inou and Ohmura do not teach determining a cost based on the distance of the vehicle from the reference trajectory, however, Zhang does teach:
wherein: determining the output trajectory comprises determining an offset cost determined based at least in part on a Euclidean distance of the autonomous vehicle from a position offset from the reference trajectory by the lateral offset bias. 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the path generation and offset of Ohmura to incorporate the cost function of Zhang because this would have allowed for the lowest cost path to be selected when navigating the vehicle and would optimize the path and speed planning of the vehicle ([0032]).

Regarding Claim 4:
Inou, Ohmura and Zhang teach the limitations of claim 3.  Zhang further teaches:
wherein determining the output trajectory comprises determining an output trajectory based at least in part on an optimization of a cost, the cost including the offset cost. ([0057], discloses optimizing a trajectory based on the cost associated with the candidate trajectory distance from the reference line at certain points)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the path generation and offset of Ohmura to incorporate the cost optimization of Zhang because this would have allowed for the lowest cost path to be selected when navigating the vehicle and would optimize the path and speed planning of the vehicle ([0032]).

Regarding Claim 9:
Inou and Ohmura teach the limitations of claim 6.  Ohmura does teach an offset from the reference line.  Inou and Ohmura do not teach determining a cost based on the distance of the vehicle from the reference trajectory, however, Zhang does teach:
wherein: determining the output trajectory is based at least in part on optimizing a cost for controlling the vehicle, the cost comprising an offset cost based at least in part on a current position of the vehicle, the reference trajectory, and the lateral offset bias. ([0057], discloses optimizing a trajectory based on the cost associated with the candidate trajectory distance from the reference line at certain points)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the path generation and offset of Ohmura to incorporate the cost optimization of Zhang because this would have allowed for the lowest cost path to be selected when navigating the vehicle and would optimize the path and speed planning of the vehicle ([0032]).

Regarding Claim 10:
Inou and Ohmura teach the limitations of claim 9.  Ohmura does teach an offset from the reference line.  Inou and Ohmura do not teach an offset cost based on the distance from the reference trajectory, however, Zhang does teach:
wherein the offset cost is based at least in part on a distance between the current position of the vehicle from the reference trajectory offset by the lateral offset bias. ([0050], discloses determining the lowest cost path by generating path profile and evaluating based on a distance of the vehicle from the reference line)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the offset of Ohmura to incorporate the determination of the lowest cost path of Zhang because this would have allowed for the lowest cost path to be selected when navigating the vehicle and would optimize the path and speed planning of the vehicle ([0032]).

Regarding Claim 11:
Inou and Ohmura teach the limitation of claim 6.  Inou and Ohmura do teach determining a lateral offset bias.  Inou and Ohmura do not teach using a lookup table based on speed of the vehicle, however, Zhang does teach:
wherein the determining the lateral offset bias comprises querying a lookup table based at least in part on one or more of the speed of the vehicle or the lateral acceleration of the vehicle. ([0048], discloses a table of reference points; [0057], discloses selecting candidate movements deviating from the reference line based on cost of the candidate movement and saves the solution to be looked up later; [0051], discloses that the speed of the vehicle is used in determining cost)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the lateral offset determination in Inou and Ohmura to incorporate the reference point table used in determining deviation from the reference line and the saving of solutions to be looked up later in Zhang because this would save on computation time ([0057]).

Regarding Claim 17:
Inou and Ohmura teach the limitations of claim 16.  Ohmura does teach an offset from the reference line.  Inou and Ohmura do not teach determining a cost based on the distance of the vehicle from the reference trajectory, however, Zhang does teach:
wherein determining the output trajectory is based at least in part on optimizing a cost for controlling the vehicle, the cost comprising an offset cost based at least in part on a current position of the vehicle, the reference trajectory, and the lateral offset bias. ([0057], discloses optimizing a trajectory based on the cost associated with the candidate trajectory distance from the reference line at certain points)
Ohmura to incorporate the cost optimization of Zhang because this would have allowed for the lowest cost path to be selected when navigating the vehicle and would optimize the path and speed planning of the vehicle ([0032]).

Regarding Claim 18:
Inou, Ohmura, and Zhang teach the limitations of claim 17.  Inou and Ohmura do teach determining a lateral offset bias.  Inou and Ohmura do not teach using a lookup table based on speed of the vehicle, however, Zhang does teach:
wherein the offset cost is based at least in part on a distance between the current position of the vehicle from the reference trajectory offset by the lateral offset bias. ([0050], discloses determining the lowest cost path by generating path profile and evaluating based on a distance of the vehicle from the reference line)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the lateral offset determination in Inou and Ohmura to incorporate the reference point table used in determining deviation from the reference line and the saving of solutions to be looked up later in Zhang because this would save on computation time ([0057]).

Regarding Claim 19:
Inou and Ohmura teach the limitation of claim 16.  Inou and Ohmura do teach determining a lateral offset bias.  Inou and Ohmura do not teach using a lookup table based on speed of the vehicle, however, Zhang does teach:
wherein the determining the lateral offset bias comprises querying a lookup table based at least in part on one or more of the speed of the vehicle or the lateral acceleration of the vehicle. ([0048], discloses a table of reference points; [0057], discloses selecting candidate movements deviating from the reference line based on cost of the candidate movement and saves the solution to be looked up later; [0051], discloses that the speed of the vehicle is used in determining cost)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the lateral offset determination in Inou and Ohmura to incorporate the reference point table used in determining deviation from the reference line and the saving of solutions to be looked up later in Zhang because this would save on computation time ([0057]).

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inou (US Pub. No. 20190308621) in view of Ohmura (US Patent No. 11180144) further in view of Zhu (US Pub. No. 20180188734).  
Regarding Claim 12:
The combination of Inou and Ohmura teach the limitations of claim 6.  Inou and Ohmura do teach determining a lateral offset bias.  Inou and Ohmura do not teach determining the offset based on a lateral tracking error, however, Zhu does teach:
wherein the lateral offset bias is determined based at least in part on a statistical model of a lateral tracking error. ([0030], discloses model to determine a tolerance area for a path around a curve based on driving statistics, the tolerance area being a lateral error)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the determining of the lateral offset bias in Inou to incorporate the tolerance area in Zhu because this would reduce the number of lateral error corrections performed and improve comfort for passengers ([0046]).

Regarding Claim 20:
The combination of Inou and Ohmura teach the limitations of claim 14.  Inou and Ohmura do teach determining a lateral offset bias.  Inou and Ohmura do not teach determining the offset based on a lateral tracking error, however, Zhu does teach:
wherein the lateral offset bias is determined based at least in part on a statistical model of a lateral tracking error. ([0030], discloses model to determine a tolerance area for a path around a curve based on driving statistics, the tolerance area being a lateral error)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the determining of the lateral offset bias in Inou to incorporate the tolerance area in Zhu because this would reduce the number of lateral error corrections performed and improve comfort for passengers ([0046]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. Ivanovic (US Pub. No. 20200047752) discloses an autonomous vehicle that navigates curves by offsetting the vehicle relative to a center line. Abe (US Pub. No. 20180099667) discloses an autonomous vehicle for navigating curved sections of road. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John F Hobbs III whose telephone number is (571)272-5763.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F HOBBS III/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664